Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status 
Claims 1, 3-15, 21-22 have been examined. Claims 1, 15 have been amended. Claims 2, 16-20 has been canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “generating, with the local computer and using the received real time measurements, coarse summary data for each of the: (1) drug delivery device; (2) the one or more vital sign sensors; and (3) at least one device of the one or more therapy device“ does not disclose the corresponding structure, material, algorithm to generate the entire claim function. The specification is devoid of adequate structure to generate the states the claimed function of generating coarse summary data” A portion of specification has been reproduced as below: 
A CDS data processing method 101 may be used, which includes operations 103-107. The processing implementing the physiologic models can be computationally complex, and may be advantageously performed using a high-capacity computing resource such as the computing server 82 (e.g. a cloud computing resource or other multi-computer computing resource). On the other hand,25 transmitting the high fidelity data in raw form to the computing server 82 may be a high bandwidth proposition. Accordingly, in some embodiments, preprocessing of the high fidelity data is performed at the local computer 72 to reduce the bandwidth requirement while still leveraging the high-capacity computing resource 82 for the complex physiological model(s) processing. For example, in operation 103, the local computer 72 is configured to process the30 high fidelity data 20, 22, 24, 60, 62, 64, 66 to generate course summary data at a coarser resolution then the high fidelity data (Spec.; page 8, lines 20-31)

The use of local computer to process high fidelity data to generate the coarse summary data” and “to generate course summary data at a coarser resolution then the high fidelity data” is not adequate structure for generating the claimed function of coarse summary data. There is no disclosure of any particular structure to generate the coarse summary data and coarser resolution. And thus, the specification does not demonstrate that an invention achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that invention had possession of the claimed invention. 

Allowable Subject Matter
The primary reason for indicating allowability over the prior art is the inclusions of the following limitations in the combination as recited. 

Claim 1. Is directed towards a clinical therapy system, comprising: 
a drug delivery device configured to deliver medication to a patient; 
one or more therapy devices configured to provide therapy to the patient; 
a computer comprising a local computer and a cloud computing resource, the computer being programmed to perform a CDS method including: 
receiving, with the local computer, clinical context data for the patient from a health information system (HIS); 
receiving, with the local computer, real time measurements for the patient from: (1) the drug delivery device, (2) one or more vital sign sensors, and (3) at least one device of the one or more therapy devices; 
generating, with the local computer and using the received real time measurements, coarse summary data for each of the: (1) drug delivery device, (2) the one or more vital sign sensors; and (3) at least one device of the one or more therapy devices, wherein coarse summary data comprises average, minimum, and maximum values at a coarser resolution than the real time measurements; 
communicating the generated coarse summary 
generating a clinical prediction for the patient based on a combination of the clinical context data and the real time measurements represented by the coarse summary data, wherein the clinical prediction is based on applying, with the cloud computing resource, one or more physiological models of body systems to the combination of the clinical context data and the real time measurements represented by the coarse summary data, wherein the one or more physiological models are derived by analyzing the real time measurements; 
outputting, via the computer, a therapy recommendation for the patient based on the clinical prediction for the patient; and Serial No.: 16/648,692-3 – 
controlling, via the computer, operation of the drug delivery device or one of the one or more therapy devices based on the therapy recommendation.

The closest prior art relates to Condurso (US. 20060047538) and Shusterman (US. 20130231947A1) and Olivier (US. 20170127993A1). Condurso discloses integrated system deployabie within an institution that ties together the various prescribing, delivering, and reporting processes that deliver therapy to a patient. Moreover, such a system would be able to access a database or databases of various rules and patient information. Shusterman discloses medical monitoring distributes data processing among computing devices connected to a network to optimize usage of computational resources, network communication speed and user experience. Olivier discloses a data acquisition device includes measuring instruments to generate physiological and/or psychological data streams 
However, the combined art does not disclose. generating, with the local computer and using the received real time measurements, coarse summary data for each of the: (1) drug delivery device, (2) the one or more vital sign sensors; and (3) at least one device of the one or more therapy devices,
The foreign reference EP2059300B1 discloses Medical devices used for monitoring the condition or state of a patient may include diagnostic monitoring equipment, external medical device systems, implantable medical devices (IMDs), or combinations of such equipment, systems, and devices. As is known, I. However, the reference does not disclose generating, with the local computer and using the received real time measurements, coarse summary data for each of the: (1) drug delivery device, (2) the one or more vital sign sensors; and (3) at least one device of the one or more therapy device. 
Claims 1, 3-15, 21-22  would be allowable if rewritten to overcome the rejection under 35 USC 112(a), as set forth in this office action and to include all of the limitations of the base claims and any intervening claims.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIEP V NGUYEN/Primary Examiner, Art Unit 3686